Case: 10-60783 Document: 00511478443 Page: 1 Date Filed: 05/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 16, 2011
                                     No. 10-60783
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CESAR STEVEN MAGANA-BARDALES,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 117 134


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Cesar Steven Magana-Bardales petitions for review of a decision of the
Board of Immigration Appeals (BIA) dismissing his appeal of the denial of his
motion to reopen his proceedings and rescind his 2006 in absentia order of
removal. We review the BIA’s decision under a highly deferential abuse-of-
discretion standard. Gomez-Palacio v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
We review the BIA’s factual findings for substantial evidence and will not
disturb such findings “unless the evidence compels a contrary conclusion.”

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60783 Document: 00511478443 Page: 2 Date Filed: 05/16/2011

                                 No. 10-60783

Lopez-Dubon v. Holder, 609 F.3d 642, 645 (5th Cir. 2010), cert. denied, 79
U.S.L.W. 3608 (U.S. Apr. 25, 2011).
      Magana-Bardales argues that the BIA abused its discretion in dismissing
his appeal because he was not informed of his obligation to notify the
immigration court of his address and any change of address. Magana-Bardales’s
Notice to Appear, however, with which he was personally served, warned him
that he was required to provide his mailing address and to notify the
immigration court of any change in address, as notices of hearing would be
mailed to the address provided by him. Additionally, Magana-Bardales received
oral notice in Spanish of the consequences of failing to appear. The Record of
Deportable/Inadmissible Alien reflects that Magana-Bardales was advised about
the address-notification requirement and that he agreed that he understood
everything that was explained to him.        The evidence does not compel a
conclusion contrary to the BIA’s finding that Magana-Bardales had been advised
to provide his address and any change thereto.
      An alien is not entitled to rescission of a removal order where the failure
to receive actual notice of the time of the hearing is the result of the alien’s
failure to comply with the obligation to keep the immigration court apprised of
her current mailing address. Gomez-Palacio, 560 F.3d at 361. The BIA did not
abuse its discretion when it dismissed Magana-Bardales’s appeal.
      Arguing that he would face harm if removed to El Salvador, Magana-
Bardales moves for a stay of removal pending these proceedings. This motion
is denied as moot. See Bolvito v. Mukasey, 527 F.3d 428, 438-39 (5th Cir. 2008).
      PETITION DENIED; MOTION DENIED.




                                       2